[pic]

                                   IN THE
                           TENTH COURT OF APPEALS

                             No. 10-13-00064-CV

Justin Stuffelbeam and Bryanne Stuffelbeam,
      Appellants
 v.

H. Bond Construction, Inc.,
      Appellee


                        From the 361st District Court
                            Brazos County, Texas
                      Trial Court No. 07-00546-CV-361-A

                                   3ORDER

      This appeal was referred to mediation on April 4, 2013.   The  parties
were ordered to confer and attempt  to  agree  upon  a  mediator.   We  have
received notice that the parties have been unable to agree upon a  mediator.
 Accordingly, the Court assigns the Honorable Wanda Fowler as  the  mediator
for this proceeding.  Her address and contact number are as follows:
                       3 Riverway Suite 600
                       Houston, TX 77056-1948
                       (713) 572-4321


      All other provisions of the order referring the appeal  to  mediation,
dated April 4, 2013, remain in effect, including  that  the  mediation  must
occur within thirty days after the date of this Order assigning a mediator.


                                  PER CURIAM
Before Chief Justice Gray,
      Justice Davis, and
      Justice Scoggins
Mediator assigned
Order issued and filed May 2, 2013